  Case 18-09699        Doc 53  Filed 07/17/19 Entered 07/17/19 12:53:11              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-09699
Tonika L Greenwood                           )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                           ORDER VOLUNTARILY DISMISSING CASE

        THIS CAUSE COMING TO BE HEARD on Motion of the Debtor, the Court having
jurisdiction over the Debtor and the subject matter and being duly advised in the premises, due notice
having been given to the Debtor entitled thereto,


     IT IS HEREBY ORDERED:


   1. That Debtor is hereby voluntarily dismissed from the plan of reorganization.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: July 17, 2019                                               United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark St. 28th Floor,
 Chicago, IL 60603
